DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6, 8-15, 22, 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wu et al. US 2015/0063926 (hereafter--Wu--) is the closest art of record.
In regards to claim 1, Wu discloses as on Figure 1 for example, a cutting tool (40) with a tool main body (42) comprising: at least one interface (96) for receiving a cutting insert (220) for attachment to the tool main body (42), the cutting insert having at least one cutting edge, the cutting edge having a length, wherein at least one cooling duct (54, 74, 70) is provided in the tool main body and the cooling duct (54, 74, 70) comprises, at an end for expelling coolant directly to the cutting insert, an outlet section (72 or 116) with a substantially arc-shaped outlet cross-section, positioned radially forward of the interface in a direction of the cutting tool rotation, and wherein a normal to the outlet section intersects the cutting edge of the cutting insert engaging a workpiece; the arc-shaped outlet cross-section having an arc length;  Note that on Figure 1, an outlet section 116 with the substantially arc-shaped outlet section, the outlet section, when taking  apposition located closest to notch 104 as a forward position, the outlet section is radially forward of the interface.  Note also that when a normal to the outlet section 116, this normal extending substantially perpendicular to the section 116, the normal is being substantially directed to the cutting edge of the cutting insert.  Since insert 220 has channel 250, the normal of section 116 is substantially directed to the cutting edge of the insert.  Wu is silent as to how the tool main body is being manufactured. However, the recitation that the tool main body is “manufactured at least in section by means of an 
However, Wu fails to disclose that the length of the arc substantially corresponds to the length of the at least one cutting edge.  A modification of the device of Wu to have the length of the arc substantially corresponds to the length of the at least one cutting edge would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Abe et al. US 8,734,069 (hereafter—Abe--) is the closest art of record.
In regards to claim 24, Abe discloses as on Figures 1-2 for example, a rotary cutting tool with a tool main body (11) comprising: at least one interface (refer to insert pocket 12) for receiving a cutting insert (13) for attachment to the tool main body (11), the cutting insert having at least one cutting edge having a length, wherein at least one cooling duct (21: 21A, 21B, 21C) is provided in the tool main body (11), note that the cross-section of cooling duct 21 decreases continually along rotational axis 0, from a shank end towards a machining end.  The cooling duct (21: 21A, 21B, 21C) comprises, at an end for expelling coolant, an outlet section (21B or 21C) with an 
However, Abe fails to disclose that the length of the arc substantially corresponds to the length of the at least one cutting edge.  A modification of the device of Abe to have the length of the arc substantially corresponds to the length of the at least one cutting edge would require a non-obvious structural modification of the device that would change the way that the device is intended to function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722